DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 recites a method of playing a game on a gaming system, the gaming system comprising a game server and a display device configured to present a plurality of symbol positions comprising a plurality of active symbol positions within a game area and a plurality of non-active symbol positions outside of the game area, the method comprising. The limitation of determining, by the game server, whether the symbol provided in at least one non- active symbol position is adjacent to a same symbol provided in at least one active symbol position, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the game server,” and “display device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the game server,” and “display device”  language, “determining” in the context of this claim encompasses the user visually determining if a symbol is next to another symbol. Similarly, the limitations of: populating and expanding are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind.  The same interpretation is applied to the remaining steps in claim 10.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites a couple additional elements – “by the game server,” and “display device”. The “by the game server,” and “display device” is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 1-9 and 11-20.

	

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,395,475 and 1-19 of U.S. Patent No. 11,151840 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are encompassed by the claims of  the US Patents.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-3, 7-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,602,868 B2 to Johnson et al. (hereinafter “Johnson”) in view of US Publication No. 2014/0256411 A1 to Basallo et al. (hereinafter “Basallo”).
Concerning claim 1, Johnson discloses a gaming machine comprising: a display device configured to present an arrangement of symbol positions, wherein a subset of the symbol positions are designated as active symbol positions (column 5, lines 50-61, column 10, lines 24-54 - symbols are displayed in a game matrix on a display screen and other symbols on the reel are outside of the game area and not shown, thus the symbols displayed are active symbols); 
a game server configured to: populate the symbol positions, each with a randomly selected symbol (column 6, lines 40-45 – randomly selected symbols are displayed); determine a game outcome based at least in part on symbols displayed in the expanded active symbol positions (column 6, lines 37-67, column 7, lines 31-41, column 10, lines 24-54 – when expanding symbol is displayed, the reels are expanded to display at least one additional symbol of the set of symbols).
Johnson lacks specifically disclosing, however, Basallo discloses determine whether at least one of the randomly selected symbols in the active symbol position matches an adjacent randomly selected symbol not in the active symbol positions; expand the subset of active symbol positions to include one or more additional symbol positions based on a determination that the at least one of the randomly selected symbols in the active symbol positions matches the adjacent randomly selected symbol not in the active symbol positions (paragraphs [0060], [0061], [0065]-[0067], [0070], [0075] – when wild symbol in inactive area is next to active symbol, the inactive symbols are transformed to active symbols, thus expanding the game area which may include linking and/or bridging different areas together (e.g., rows), the symbols are all selected randomly and positioned in each spot of the matrix in a random fashion, various embodiments includes requiring matching wild symbols generated at adjacent symbol display positions to trigger or activate one or more features (see paragraph [0060]), furthermore, Fig. 5 shows at least one example of two wild symbols “matching” and therefore expanding the reels, the claims are not limited to only matching symbols).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-active symbol trigger disclosed by Basallo into the game disclosed by Johnson in order to provide increased opportunities to win in a game thereby increasing player participation.

Concerning claims 2 and 11, Johnson discloses wherein the symbol positions are included on a first reel or a second reel, the first reel and the second reel being displayed on the display device such that at least one symbol position from each reel is active and is viewable in a game area, and such that at least one symbol position from each reel is non-active and is not viewable in the game area (column 6, lines 37-67, column 7, lines 31-41, column 10, lines 24-54 – when expanding symbol is displayed, the reels are expanded to display at least one additional symbol of the set of symbols, thus non-active positions on the reel are not viewable and active positions are shown on the display).

Concerning claims 3 and 12, Johnson discloses wherein the game controller is configured to expand the subset of active symbol positions, such that at least one non-active symbol position from each reel that is not viewable in the game area becomes active and becomes viewable in the game area (column 6, lines 37-67, column 7, lines 31-41, column 10, lines 24-54 – when expanding symbol is displayed, the reels are expanded to display at least one additional symbol of the set of symbols, thus non-active positions on the reel are not viewable and active positions are shown on the display).

Concerning claim 7, Johnson lacks disclosing, however, Basallo discloses wherein the at least one of the randomly selected symbols in the active symbol positions that matches the adjacent randomly selected symbol not in the active symbol positions are predetermined symbols (paragraphs [0061], [0065]-[0067], [0075] – when wild symbol in inactive area is next to active symbol, the inactive symbols are transformed to active symbols, thus expanding the game area which may include linking and/or bridging different areas together (e.g., rows), and when they are not present, expanding does not occur).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-active symbol trigger disclosed by Basallo into the game disclosed by Johnson in order to provide increased opportunities to win in a game thereby increasing player participation.

Concerning claims 8 and 17, Johnson lacks disclosing, however, Basallo discloses wherein the predetermined symbols are function symbols (paragraphs [0061], [0065]-[0067], [0075] – when wild symbol in inactive area is next to active symbol, the inactive symbols are transformed to active symbols, thus expanding the game area which may include linking and/or bridging different areas together (e.g., rows), and when they are not present, expanding does not occur).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-active symbol trigger disclosed by Basallo into the game disclosed by Johnson in order to provide increased opportunities to win in a game thereby increasing player participation.

Concerning claims 9 and 18, Johnson discloses wherein the symbol positions are arranged in a matrix of rows and columns (Fig. 1F).

Concerning claim 10, Johnson discloses a method of playing a game on a gaming machine, the gaming machine comprising a game controller and a display device configured to present a plurality of symbol positions comprising a plurality of active symbol positions within a game area and a plurality of non-active symbol positions outside of the game area (column 5, lines 50-61, column 10, lines 24-54 - symbols are displayed in a game matrix on a display screen and other symbols on the reel are outside of the game area and not shown, thus the symbols displayed are active symbols), the method comprising: 
populating, by the game controller, each symbol position of the plurality of symbol positions with a symbol selected from a plurality of symbols (column 6, lines 40-45 – randomly selected symbols are displayed); 
a row or a column of the non-active symbol positions occupied by the at least one non-active symbol position having the symbol adjacent to the same symbol provided in the at least one active symbol position (paragraphs [0061], [0065]-[0067], [0075] – when wild symbol in inactive area is next to active symbol, the inactive symbols are transformed to active symbols, thus expanding the game area which may include linking and/or bridging different areas together (e.g., rows), and when they are not present, expanding does not occur); and 
determining, by the game controller a game outcome based at least in part on symbols displayed in the expanded game area (column 6, lines 37-67, column 7, lines 31-41, column 10, lines 24-54 – when expanding symbol is displayed, the reels are expanded to display at least one additional symbol of the set of symbols).
Johnson lacks specifically disclosing, however, Basallo discloses determining, by the game controller, whether the symbol provided in the at least one non-active symbol position is adjacent to a same symbol provided in at least one active symbol position; expanding, by the game controller, the game area to generate an expanded game area based on a determination the symbol provided in the at least one non-active symbol position is adjacent to the same symbol provided in the at least one active symbol position, wherein the expanded game area is generated by changing, to active symbol positions (paragraphs [0060], [0061], [0065]-[0067], [0070], [0075] – when wild symbol in inactive area is next to active symbol, the inactive symbols are transformed to active symbols, thus expanding the game area which may include linking and/or bridging different areas together (e.g., rows), the symbols are all selected randomly and positioned in each spot of the matrix in a random fashion, various embodiments includes requiring matching wild symbols generated at adjacent symbol display positions to trigger or activate one or more features (see paragraph [0060]), furthermore, Fig. 5 shows at least one example of two wild symbols “matching” and therefore expanding the reels, the claims are not limited to only matching symbols).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-active symbol trigger disclosed by Basallo into the game disclosed by Johnson in order to provide increased opportunities to win in a game thereby increasing player participation.

Concerning claim 19, see the rejection of claim 1.

9.	Claims 4-6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Basallo and further in view of US Publication No. 2014/0094249 A1 to Gugler et al. (hereinafter “Gugler”).

Concerning claims 4 and 13, Johnson/Basillo lack specifically disclosing, and Gugler discloses wherein the game controller is configured to continue to expand the subset of active symbol positions until at least one predefined ending criterion is satisfied (Figs. 5 and 6, paragraphs [0048] – [0054] – when triggering criterion is satisfied (i.e., intersecting symbol occurring) the game area is expanded such that a row occupied by the at least one non-active symbol position having the adjacent function symbol becomes an active row that is viewable within the expanded game area (i.e., row 62 a is expanded, columns 28 and 38 are expanded) until symbols fill slots of row and column (i.e., predefined ending criterion is satisfied)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the symbol expanding as disclosed by Gugler into the game disclosed by Johnson/Basallo in order to provide increased opportunities to win in a game thereby increasing player participation.

Concerning claim 5, Johnson/Basillo lack specifically disclosing, and Gugler discloses wherein the game controller is configured to determine that the predefined ending criterion is satisfied when no symbol in the active symbol positions is adjacent to a matching symbol not in the active symbol positions (Figs. 5 and 6, paragraphs [0048] – [0054] – when triggering criterion is satisfied (i.e., intersecting symbol occurring) the game area is expanded such that a row occupied by the at least one non-active symbol position having the adjacent function symbol becomes an active row that is viewable within the expanded game area (i.e., row 62 a is expanded, columns 28 and 38 are expanded) until symbols fill slots of row and column (i.e., predefined ending criterion is satisfied)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the symbol expanding as disclosed by Gugler into the game disclosed by Johnson/Basallo in order to provide increased opportunities to win in a game thereby increasing player participation.

Concerning claims 6 and 15, Johnson/Basillo lack specifically disclosing, and Gugler discloses wherein the predefined ending criterion is satisfied when the game controller determines that a predefined expansion limit has been reached, wherein the expanding continues until the predefined expansion limit is reached (Figs. 5 and 6, paragraphs [0048] – [0054] – when triggering criterion is satisfied (i.e., intersecting symbol occurring) the game area is expanded such that a row occupied by the at least one non-active symbol position having the adjacent function symbol becomes an active row that is viewable within the expanded game area (i.e., row 62 a is expanded, columns 28 and 38 are expanded) until symbols fill slots of row and column (i.e., predefined ending criterion is satisfied)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the symbol expanding as disclosed by Gugler into the game disclosed by Johnson/Basallo in order to provide increased opportunities to win in a game thereby increasing player participation.

Concerning claim 14, Johnson/Basillo lack specifically disclosing, and Gugler discloses determining, by the game controller, that the predefined ending criterion is satisfied when no symbol included in any non-active symbol position is adjacent to the same symbol provided in any active symbol position (Figs. 5 and 6, paragraphs [0048] – [0054] – when triggering criterion is satisfied (i.e., intersecting symbol occurring) the game area is expanded such that a row occupied by the at least one non-active symbol position having the adjacent function symbol becomes an active row that is viewable within the expanded game area (i.e., row 62 a is expanded, columns 28 and 38 are expanded) until symbols fill slots of row and column (i.e., predefined ending criterion is satisfied)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the symbol expanding as disclosed by Gugler into the game disclosed by Johnson/Basallo in order to provide increased opportunities to win in a game thereby increasing player participation.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715